DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 13-18, 21-26, 29 are pending.
Claims 1-6, 13-18, 21-26 are under examination on the merits.
Claims 13, 29 are amended.
Claims 7-12, 27, 28 are previously canceled.
No claims are newly added.

Election/Restrictions
As explained in further detail below, the art previously found for the elected species is overcome by 1.130 affidavit. As a result, the election is expanded to include all of group I, claims 1-6, 13-18, 21-26. 

Claim Objections
The previous objections to claim 13 are overcome via applicant’s amendment.
Newly considered claim 22 is objected to because of the following informalities:  perfluoroalkyl is misspelled “prefluoroalkyl”.  Appropriate correction is required.
Newly considered claim 22 is further objected to because the claim is to “the amphiphobic material” previously claimed, yet the subsequent phrase describes attributes of precursor materials to the amphiphobic material, not the amphiphobic material itself. “wherein each of the organic ligands comprise one or more reactive coupling groups capable of reacting with a second functional group on the perfluoroalkyl moieties to form a covalent bond” is the phrase in question. In the amphiphobic material, the reaction of the ligand and the perfluoroalkyl moieties has already taken place- the 

Claim Rejections - 35 USC § 112
The previous 112 rejection of claim 13 is withdrawn in view of applicant’s amendment rendering claim 13 dependent on claim 5. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-25 contain the phrase “such as” and it is unclear from the phrase if the following chemical moieties are required by the claims or not. Thus the bounds of the claims are not clear.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous rejection of claims 1-6, 13, 17 under 35 U.S.C. 102(a)(1) as being anticipated by “Imparting amphiphobicity on single-crystalline porous materials” by Sun et al is withdrawn in view of applicant’s proper 1.130 affidavit establishing the inventor authors as responsible for the instant invention. 
Claims 4, 18, 21, 22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Surface Structuration (micro and/or nano) governed by the fluorinated tail lengths toward superoleophobic surfaces” by Bellanger et al as evidenced by “Superhydrophobic and Oleophobic Surfaces” by Biolin Scientific. 
Bellanger describes superoleophobic substances.
Regarding claim 4, Bellanger describes surfaces which are rendered oleophobic via fluoroalkyl surface modification (abstract). Bellanger describes a nanoporous (p.190 col 1 paragraph 2) superoleophobic (p.191 col 1 paragraph 4) material in which the surface has perfluorinated groups (p.187 Scheme 2, electrochemical polymerization p.187 col 2-electrodeposited film characterization p.188 col 1). The oleophobic status indicates that the surface is also hydrophobic, rendering it amphiphobic (see “Superhydrophobic and oleophobic surfaces”, p.2 oleophobic requires a surface free energy lower than 20 mN/m and hydrophobicity requires a surface free energy lower than 72.8 mN/m, thus an oleophobic surface is also hydrophobic). 

Regarding claim 18, Bellanger describes a porous organic polymer (p.190 col 1 paragraph 2 nanoporous; electrochemical polymerization p.187 col 2-electrodeposited film characterization p.188 col 1)

Regarding claim 21, Bellanger describes a porous polymer network (p.190 col 1 paragraph 2).

Regarding claim 22, the claim is to the resultant amphiphobic material, not the precursor material that results in the attachment of the fluoro-groups. As such, Bellanger meets the claim because he describes the resultant amphiphobic porous material. 

Regarding claim 25, the term “photoreactive coupling group” refers to a reactant that leads to the amphiphobic material and does not explicitly inhibit the structure of the resultant material, and as such Bellanger’s disclosed structure meets the claim. 

Allowable Subject Matter
Claims 1-3, 5, 6, 13-17 are allowed.
Claims 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 112 rejections set forth above.
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
US 20100282080 by Omary et al is closely related to the claimed metal-organic frameworks (e.g. claim 1) but fails to anticipate or render obvious the claims. The instantly claimed amphiphobicity is a surface that repels both polar liquids, such as water, and nonpolar (oily) liquids (oleophobic). To render a surface oleophobic takes specific intent; according to “Superhydrophobic and Oleophobic Surfaces” the surface energy must be lower than 20 mN/m; such a low surface free energy requires a special engineering of the surface properties, in terms of both chemistry and roughness (p.2). There is no mention of oleophobicity, surface energy or roughness in Omary, and the metal-organic framework 
Similarly US 20080188677 by Schubert et al describes a metal-organic framework of aluminum with benzenetricarboxylate (paragraph 13) which contains an ethyl group which may be substituted with some fluorine atoms (abstract). However, oleophobicity, surface free energy, and/or surface roughness are not mentioned. Since the property of oleophobicity appears to require specific intent and/or surface free energy or roughness and none of these are described by Schubert, it is hard to say with substantive certainty that Schubert would possess oleophobicity, and by extension, amphiphobicity.
As such, there is not applicable art pertaining to the instantly claimed amphiphobic metal-organic framework (e.g. claim 1) and the election has been expanded to Group I in its entirety, including all of the material of claim 4. Claim 29 is newly rejoined below because it is amended to prepare the material of claim 1, which is allowable. 
Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 29 is allowable for the same reasons as claim 1, described above.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/8/21 is hereby 
Response to Arguments
Applicant’s argument p.6 item 3 of Remarks submitted 10/15/21 has been considered and is convincing; claim 29 is rejoined above. 
Applicant’s argument p.7 item 7 is convincing and the Sun rejection is withdrawn above. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766